Citation Nr: 1302535	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  05-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for skin cancer, to include basal and squamous cell carcinoma, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2009 for further development.  

The Board issued a decision denying this appeal in September 2010.  In June 2012, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2009, the Board remanded the claim so that a competent medical opinion could be obtained.  Specifically, the Board instructed the RO to forward the claims file to an expert in oncology to determine the etiology of the Veteran's skin cancers.  The RO did as instructed, and in June 2009, a VA examiner rendered a medical opinion unfavorable to the Veteran's claim.  

The Veteran has argued that the medical opinion is inadequate.  The Secretary of Veterans Affairs and the Court have agreed that the opinion is inadequate and that another opinion must be obtained.  Specifically, the June 2009 opinion is inadequate because the examiner stated that the Veteran does not have Squamous Cell Carcinoma, despite evidence to the contrary.  The Board notes that a February 2002 biopsy report reflects a diagnosis of "moderately well differentiated squamous cell carcinoma."  Likewise, a November 2006 pathology report includes a diagnosis of "Squamous cell carcinoma, left nasal bridge."

Given the discrepancy between the June 2009 examiner's medical opinion and the medical records that clearly reflect a diagnosis of squamous cell carcinoma, a new medical opinion is necessary.  In addition to the requested medical opinion, the Veteran, in a December 2012 correspondence, specifically requested a physical examination.  Given the Veteran's request, the Board finds that an in-person examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA in-person examination by an expert in oncology, for the purpose of determining the nature, etiology and severity of the Veteran's skin cancers.  The claims file must be made available to the examiner for review in connection with the examination.  

After reviewing the claims file and examining the Veteran, the examiner should note all skin cancers diagnosed since the Veteran's service.  For any such disabilities, the examiner should state whether each disability is at least as likely as not the result of any incident of military service, to include exposure to herbicides and/or sunlight.  For the purposes of this opinion, herbicide exposure during the Veteran's military service in Vietnam is presumed.  The examiner must provide a complete rationale for any opinion expressed.  In so doing, the examiner is requested to address the medical treatises of record and cited by the Veteran concerning the possibility of a medical nexus between herbicide exposure and various skin cancers.  The examiner should note that the Veteran has been diagnosed with squamous cell carcinoma (in February 2002 and November 2006). 

3. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, the RO should adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



